UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 13, 2013 ARMOUR Residential REIT, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 001-34766 26-1908763 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3001 Ocean Drive, Suite 201 Vero Beach, Florida (Address of Principal Executive Offices) (Zip Code) (772) 617-4340 (Registrant’s Telephone Number, Including Area Code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. OnJune 13, 2013, ARMOUR Residential REIT, Inc.(“ARMOUR”) announceda monthly cash dividend rate of $0.07 per sharewill be payable to holders of ARMOUR common stock for each of the three months in thethird quarter of 2013,as set forth below, continuing ARMOUR's second quarter 2013 cash dividend rate: Holder of Record Date Payment Date July 15, 2013 July 30, 2013 August 15, 2013 August 29, 2013 September 16, 2013 September 27, 2013 Additionally, ARMOUR confirmed on June 13, 2013monthly cash dividend rates of $0.171875 and $0.1640625 per sharewill be payable to holders of ARMOUR Series A Preferred Stock and Series B Preferred Stock, respectively, for each of the three months in the third quarter of 2013 as set forth below: Holder of Record Date Payment Date July 15, 2013 July 29, 2013 August 15, 2013 August 27, 2013 September 15, 2013 September 27, 2013 A copy of ARMOUR's press release announcing the common stockdividendsand confirming thepreferred stock dividends is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release announcing Q3 2013 common stock dividends and confirming Q3 2013 Series A Preferred Stock dividends and Series B Preferred Stock dividends, datedJune 13, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 13, 2013 ARMOUR RESIDENTIAL REIT, INC. By: /s/James R. Mountain Name: James R. Mountain Title: Chief Financial Officer 3 Exhibit Index Exhibit No. Description Press Release announcing Q3 2013 common stock dividends and confirming Q3 2013 Series A Preferred Stock dividends and Series B Preferred Stock dividends, datedJune 13, 2013 4
